This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   No. 32,783

 5 MARVIN RAY QUMYINTEWA,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Benjamin Chavez, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Jorge A. Alvarado, Chief Public Defender
13 Karl Erich Martell, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant


16                                 MEMORANDUM OPINION

17 BUSTAMANTE, Judge.
 1   {1}   Defendant Marvin Ray Qumyintewa contends that the district court erred in

 2 refusing to permit him to present jury instructions regarding involuntary intoxication,

 3 inability to form specific intent as a result of voluntary intoxication, and temporary

 4 insanity as defenses to charges of criminal sexual contact of a child under thirteen

 5 (CSCM) and criminal sexual penetration of the same child (CSPM). [DS 8] In our

 6 notice of proposed summary disposition, we proposed to affirm.

 7   {2}   Qumyintewa has filed a memorandum in opposition to this Court’s proposed

 8 summary disposition. He continues to argue that the fact that his brother said that

 9 Qumyintewa would be a “wuss” if he did not drink alcohol on the evening in question

10 constitutes the kind of pressure that, due to Qumyintewa’s cultural background and

11 psychological issues, should qualify as duress such that Qumyintewa’s intoxication

12 should be considered to be legally involuntary. [MIO 5-6] The out-of-jurisdiction

13 authorities he provides in support of this argument do not aid him, as those cases

14 involved situations where the person ingested a substance without knowing that it was

15 intoxicating. [MIO 5-6] Here, in contrast, Qumyintewa’s memorandum indicates that

16 he had an alcohol dependence disorder and thus that he knew that alcohol was

17 intoxicating. [MIO 2] We hold that sibling pressure to take an intoxicant does not

18 constitute the type of duress that would render the resulting intoxication involuntary.

19 See State v. Gurule, 2011-NMCA-042, ¶ 19, 149 N.M. 599, 252 P.3d 823 (stating that



                                              2
 1 the defense of duress is available only when the defendant engaged in an act in order

 2 to “avoid a harm of greater magnitude” (alteration, internal quotation marks, and

 3 citation omitted)).

 4   {3}   Qumyintewa argues that, to the degree that his intoxication was voluntary, he

 5 should have been permitted to instruct the jury on the defense of voluntary

 6 intoxication. See State v. Garcia, 2011-NMSC-003, ¶ 35, 149 N.M. 185, 246 P.3d

 7 1057 (stating that “voluntary intoxication provides a defense to specific intent crimes

 8 where the intoxication is to such a degree as would negate the possibility of the

 9 necessary intent” (internal quotation marks and citation omitted)). He correctly notes

10 that in this Court’s notice of proposed summary disposition, we erroneously

11 characterized CSCM and CSPM as strict liability offenses. He points out that when

12 the evidence raises a genuine issue regarding the unlawfulness of the defendant’s

13 actions, the State is required to prove the element of unlawfulness. See UJI 14-925

14 NMRA, use note 4; UJI 14-957 NMRA, use note 6. Evidence that an act is unlawful

15 requires proof that it was done with the intent to arouse or gratify sexual desire, to

16 intrude upon the bodily integrity or personal safety of the victim, or for some other

17 unlawful purpose. See UJI 14-132 NMRA. In contrast, lawful contact with the

18 intimate parts of a child might include contact for legitimate caregiving or medical

19 purposes. Id.



                                              3
 1   {4}   However, Qumyintewa does not argue on appeal that there was a genuine issue

 2 as to the unlawfulness of his conduct in this case, and does not point to where he

 3 preserved any such argument below. [RP 58-65 (discussing the element of

 4 unlawfulness but never arguing that there could be any view of the facts in this case

 5 under which Qumyintewa’s conduct could have been for some lawful purpose)]

 6 Because Qumyintewa’s argument that he was entitled to a voluntary intoxication

 7 instruction to negate specific intent is based on his argument that the unlawfulness

 8 element requires a specific intent, and because Qumyintewa failed to demonstrate in

 9 the district court that he was entitled to an instruction on unlawfulness, we hold that

10 the district court did not err in refusing to give an instruction on voluntary

11 intoxication. We express no opinion on whether he would have been entitled to such

12 an instruction had he established that unlawfulness was a matter at issue in the case.

13   {5}   Finally, Qumyintewa’s memorandum in opposition makes no specific

14 arguments with respect to temporary insanity, and we therefore conclude that he has

15 abandoned this argument. See State v. Johnson, 1988-NMCA-029, ¶ 8, 107 N.M. 356,

16 758 P.2d 306 (stating that when a case is decided on the summary calendar, an issue

17 is deemed abandoned where a party fails to respond to the proposed disposition of the

18 issue).

19   {6}   For these reasons, we affirm the district court’s order.



                                               4
1   {7}   IT IS SO ORDERED.

2

3                             _______________________________________
4                             MICHAEL D. BUSTAMANTE, Judge
5 WE CONCUR:


6
7 RODERICK T. KENNEDY, Chief Judge


8
9 LINDA M. VANZI, Judge




                                   5